Citation Nr: 0030885	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for postoperative left 
total hip replacement currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an increased rating for postoperative 
right total hip replacement, currently evaluated as 50 
percent disabling.  

4.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955 and April 1970 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In August 1999, the Board remanded the issues on appeal for 
further development.  Subsequent to the Remand, the RO in a 
November 1999 rating action implemented the following:  (1) 
COPD was increased to a 10 percent disability evaluation; (2) 
the right and left hip disabilities were increased to 50 
percent, respectively; (3) the degenerative disc disease of 
the lumbar spine was increased to 10 percent.  These 
increased ratings became effective in October 1999.  The RO 
continued the noncompensable evaluation for hearing loss.  
Inasmuch as the veteran is presumed to seek the maximum 
available benefit for a disability, and higher evaluations 
are available for the disabilities at issue, his claim for 
higher evaluations remain viable on appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  This matter has been returned to 
the Board for appellate review.  

The claims for increased ratings for COPD and the hip 
disabilities will be addressed in the Remand portion of this 
decision.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by X-ray findings of the 
degenerative disc disease and limitation of motion of the 
lumbar spine accompanied by pain, which more nearly 
approximates a moderate level of impairment.

3.  A May 1995VA audiological evaluation revealed findings 
that compute to level I hearing loss in the right ear and 
level II hearing loss in the left ear, under the criteria in 
effect during that time.

4.  A November 1996 VA audiological evaluation revealed 
findings that compute to level II hearing loss in the right 
ear and level IV hearing loss in the left ear, under the 
criteria in effect during that time.  

5.  An October 1999 VA audiological evaluation revealed 
findings that compute to level I hearing loss in the right 
ear and level V hearing loss in the right ear, under 
regulations in effect both before and subsequent to the June 
1999 in criteria for rating hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, including Diagnostic 
Codes 5292 5293, 5295 (2000).   

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2000); 38 C.F.R. § 4.87, Diagnostic 
Codes 6100-6100 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  The Board has 
considered this new legislation with regard to the veteran's 
claims for increased rating for the service connected back 
disability and hearing loss.  A review of the record shows 
that he has been provided with VA examinations with regard to 
those claims and that no further assistance in developing the 
facts pertinent to his claim is required.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected back disability and hearing disability and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  


II.  Lumbar Spine

In July 1987, the RO granted service connection for 
degenerative disk disease of the L4-5 areas of the lumbar 
spine.  A noncompensable evaluation was assigned.  

On VA examination in April 1995, the veteran complained of 
constant low back pain with radiation to both legs.  It was 
noted that he had increased pain with all activities and with 
weather changes.  The examiner indicated that lumbar spine 
examination revealed tenderness to palpation at the L4-L5 
level and midline.  It was noted that he had full range of 
motion.  VA X-rays of the lumbar spine dated in April 1995 
revealed degenerative disc disease at the L5-S1 areas of the 
spine.  The diagnoses included that of degenerative disk 
disease, lumbar spine.

In a rating decision dated in October 1995, the RO continued 
the noncompensable disability evaluation for degenerative 
disc disease.  As the bases of its determination, the RO 
relied on the June 1993 private hospital report, June 1993 to 
January 1995 medical reports, and the April 1995 VA 
examination report.  

In November 1996, the veteran underwent a VA compensation and 
pension examination.  The veteran reported low back 
discomforts.  On physical examination, the veteran was 
oriented and answered questions appropriately.  There was 
tenderness in the lower back and a kyphotic area in the upper 
lumbar area.  There were no specific areas of spasm that 
could be identified.   X-rays of the lumbosacral spine 
associated with the examination revealed degenerative disc 
disease at L3-4.  

In January 1997, the veteran was examined at the St. Joseph's 
Regional Health Center for an evaluation of dyspnea and 
light-headedness.  The veteran was not treated for the 
service-connected low back disability.  The discharge 
diagnoses included low back degenerative joint disease 
symptoms.  

A February 1998 musculoskeletal examination conducted by Dr. 
Bodemann revealed, in pertinent part, minimal decreased range 
of motion; there was no paravertebral tenderness.  The 
assessment included degenerative joint disease of the lumbar 
spine.  

In February 1998, the veteran underwent a procedure involving 
the right hip.  A private neurological examination revealed 
that the veteran was alert, well oriented and appropriate.  
The cranial nerves II-XII were intact.  He had normal motor 
strength and normal speed of movement and coordination.  A 
sensory examination was intact to pin, position, and 
vibration.  Deep tendon reflexes were 0 at the knees and 
ankles.  There was no Babinski reflex.  

Pursuant to the August 1999 remand, the veteran was afforded 
a VA orthopedic examination in October 1999.  The examiner 
reviewed the veteran's claims file.  The veteran reported 
sporadic low back pain.  He ranked the pain as 3 1/2 on a scale 
of 0 to 10.  The veteran indicated that the pain was located 
in the low back.  The veteran reported that he has had to 
reduce activities to household chores because of a 
combination of hip and back problems.  

On physical examination, the veteran walked with a smooth 
gait.  In the standing position, the veteran accomplished 
forward flexion of the lumbar spine to 70 degrees at the end 
of which he experienced pain.  The veteran performed the 
motion very stiffly, but with a great deal of effort to 
achieve as much forward flexion as possible.  Side bending 
ranged from 25 to 30 degrees in the lumbar segments.  
Extension ranged from 10 to 20 degrees.  The examiner noted 
that acceptable ranges of motion were 80 degrees forward 
flexion, extension to 30 degrees, and side-bending to 35-40 
degrees.  The extremes of all of the ranges of were painful.  
The veteran was able to heel-walk and toe-walk.  There was no 
evidence of drop foot.  In the sitting and supine position, 
the veteran's left knee responded sluggishly with confusion.  
The examiner was unable to obtain other reflexes.  Dorsalis 
pedis pulse was palpable.  A sensory evaluation revealed 
hypalgesia and hypesthesia over the dorsolateral aspect of 
the right foot and toward the plantar aspect.  The examiner 
could not detect a change in the leg or thigh.  Leverage 
tests created pain in both hips and the back.  Limited heel 
to knee tests produced back pain with the pelvis unstabalized 
and hip pain.  There was no muscle atrophy in the lower 
extremities at the thigh or leg level.  Lasegue maneuver did 
not affect the pain.  

It was noted that X-rays of the lumbosacral spine revealed a 
left-sided pseudoarthrosis between the transverse process of 
the L5 and the S1. At the line of junction, there was a 
sclerotic pseudoarthrosis.  The interspace between S1 and S2 
was dysplastic. There was narrowing of the interspace between 
L5 and S1.  Spurring was noted on the anterior bodies between 
L5 and S1 with an ankylosing type of spur formation 
developing.  The bodies of L3 and L4 revealed density in the 
upper plate anterorily.  Atheromatous change was present in 
the distal aorta.  The facets between L4 and L5 bilaterally 
showed distal subluxation or elongation. The pseudoarthrosis 
was seen again on an oblique view of the patient's left side.  
The diagnostic impression included degenerative disc disease 
of the lumbar spine, spurring of the vertebral bodies of the 
anterior of the L5-S1, congenital left sided pseudoarthrosis 
between L5 and S1 with sclerosis at the pseudoarthrosis, and 
degenerative disease of the facets between L4 and L5.  

The examiner commented that the veteran has limitation 
because of pain originating from two areas:  the right hip 
and the lumbar spine.  With respect to the lumbar spine, the 
examiner noted that the veteran was limited because of lack 
of mobility in the spine along with the degenerative changes 
in the disks and the facet joints.  The examiner noted that 
the veteran's description of the pain was accurate.  The 
examiner added that the combination of the above noted areas 
produced functional loss and limitation due to pain.  

As noted in the introductory section of this decision, the RO 
increased the disability evaluation for the lumbar spine to 
10 percent.  As the basis of that determination, the RO 
considered limitation of motion of the lumbar spine and 
functional loss due to pain as evidenced by the report of the 
October 1999 VA examination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability. Medical as well as industrial history 
is to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required. 
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy. Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.

The veteran's back disability is currently rated at 10 
percent, under Diagnostic Code 5293.  The veteran's service 
connected lumbar spine disability may be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 which pertains 
to limitation of motion of the lumbar spine.  Under that 
code, a 10 percent evaluation is assigned for slight 
limitation of motion, 20 percent for moderate, and 40 percent 
for severe.  



Here, there is some evidence of limited flexion and low back 
pain.  On VA examination in October 1999, forward flexion of 
the lumbar spine was to 70 degrees.  Although the disability 
picture does not necessarily meet the criteria for a higher 
rating under Diagnostic Code 5293, the disability picture 
manifested by pain accompanied by limited flexion more nearly 
approximates a level of impairment consistent with moderate 
limitation of motion under Diagnostic Code 5292. Thus, the 
Board finds that a rating of 20 percent is for application in 
this case.

The Board is of the view that limitation of motion of the 
lumbar spine more nearly approximates the criteria for 
moderate limitation of motion.  Therefore, the assignment of 
a 20 percent disability evaluation pursuant to DC 5292 is 
warranted.  In the absence of severe limitation of motion or 
evidence of ankylosis of the lumbar spine, a higher 
disability evaluation with respect to limitation of motion of 
the lumbar spine is not warranted.  (DC 5286 and 5289).  

In addition, an increased disability rating is not warranted 
under other diagnostic codes pertaining to the veteran's 
service-connected back disability.  Under DC 5293, a 60 
percent disability evaluation contemplates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief; a 40 
percent evaluation contemplates severe disability with 
recurring attacks and intermittent relief; a 20 percent 
evaluation contemplates moderate disability manifested by 
recurring attacks.  

In this matter, the current evidence does not reflect muscle 
spasm.  In November 1996, the examiner specifically found 
that there was no muscle spasm, and none was recorded in 
October 1999.  Also, there is no evidence of drop foot.  
Although the examiner in October 1999 noted hypalgesia and 
hypesthesias over the dorsolateral and plantar aspects of the 
right foot, there is no indication that this pathology is 
associated with the veteran's service-connected low back 
disability. The Board recognizes that the veteran has a 
history of chronic low back pain, particularly on motion and 
that leverage tests and limited heel-to-toe maneuvers 
produced back pain.  These findings are not indicative of 
severe disability in light of the fact that the veteran's 
gait was smooth, and he was able to walk heel to toe.  
Therefore, a high disability evaluation pursuant to DC 5293 
is not warranted.  

Moreover, there is no evidence that the veteran's service-
connected lumbar spine disability is manifested by listing of 
the whole spine to opposite side, positive Goldthwait's sign 
or loss of lateral motion with osteoarthritic changes.  While 
the veteran has limitation of motion on forward bending, this 
limitation is no more than moderate as discussed previously.  
Based on these factors, the Board finds that the veteran is 
not entitled to a higher disability evaluation pursuant to DC 
5295.  

In reviewing the veteran's claim, the Board acknowledges its 
duty to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the functional impairment due 
to pain has been considered by the Board in raising the 
assigned evaluation to 20 percent.


III. Hearing Loss

Analysis

At the time that the veteran's claim for an increased rating 
for bilateral hearing loss was filed in October 1994, 
evaluations of hearing loss ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.87, Diagnostic 
Codes 6100 to 6110 (1995). 

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  The criteria for rating diseases of the ear (and 
other sense organs) were amended effective June 10, 1999.  
However, while the above noted schedular criteria for rating 
hearing loss (i.e. those that establish the eleven auditory 
acuity levels) have not changed, and are currently located at 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999), the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment 
(addressed below).  In the instant case, the veteran's 
hearing loss will be evaluated under the former criteria 
until the effective date of the change in regulations in June 
1999.  Thereafter, the degree of hearing loss will be 
evaluated under both the former and the current provisions, 
with the version most favorable to the veteran applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A November 
1999 Supplemental Statement of the Case reveals that the RO 
has evaluated the veteran's service-connected hearing loss 
under the rating criteria in effect prior to and subsequent 
to June 10, 1999; hence, there is no due process bar to the 
Board doing likewise.

On VA audiological evaluation in May 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
50
60
LEFT
N/A
35
50
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.

Applying the rating schedule provisions described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 35 for the right ear and 55 for the left ear.  
Combining this number with the speech recognition score 
reported above in the manner set forth by Table VI of 38 
C.F.R. 4.87 of the rating schedule shows a level I hearing 
loss for the right ear and a level II for the left ear.  
Combining these scores in the manner set forth in Table VII 
works out to a 0 percent, or noncompensable, evaluation for 
hearing loss under DC 6100.

On VA audiology examination in November 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
20
50
55
LEFT
N/A
35
60
70
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  The 
examiner concluded that the right ear was within normal 
limits through 2000 Hz with a moderate rising to mild 
sensorineural hearing loss in the higher frequencies.  The 
left ear was within normal limits through 500 Hz with mild to 
severe sensorineural hearing loss in the higher frequencies.

Applying the rating schedule provisions described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 32.5 for the right ear and 56.25 for the left 
ear.  Combining this number with the speech recognition score 
reported above in the manner set forth by Table VI of 38 
C.F.R. 4.87 of the rating schedule shows a level II hearing 
loss for the right ear and a level IV for the left ear.  
Combining these scores in the manner set forth in Table VII 
works out to a 0 percent, or noncompensable, evaluation for 
hearing loss under DC 6100.

In October 1999, the veteran underwent his most recent VA 
compensation and pension audiology evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
60
60
LEFT
N/A
40
65
65
60

Speech recognition was 92 percent in the right ear and 72 
percent in the left ear.  The assessment included 
sensorineural hearing loss in the right ear from 3000 to 4000 
Hz and mild sensorineural hearing loss from 6000 to 8000 Hz; 
sensorineural hearing loss from 500 to 1000 Hz and moderately 
severe to mild sensorineural hearing loss from 2000 to 8000 
Hz.  

As noted above, the rating schedule was amended in June 1999, 
and therefore, pursuant to Karnas, supra, evaluation of the 
veteran's hearing loss subsequent to this amendment must 
consider both the rating criteria in effect prior to the 
change in regulations (found at 38 U.S.C.A. § 4.87 (1997)) 
and the criteria in effect since the 1999 amendment (found at 
38 C.F.R. §§ 4.85 and 4.86 (1999)).  

Applying the former and revised rating schedule provisions as 
described above to the aforementioned data yields an average 
pure tone threshold in decibels of 41.25 for the right ear 
and 57.5 for the left.  Combining this number with the speech 
recognition score reported above in the manner set forth by 
Table VI (found at 38 C.F.R. 4.87 of the rating schedule in 
effect prior to the amendment and also at 38 C.F.R. § 4.85 of 
the rating schedule in effect since the June 1999 amendment) 
shows a level I hearing loss for the right ear and V for the 
left ear.  Combining these scores in the manner set forth in 
Table VII (which is identical in both the former and the 
current provisions) once again works out to a 0 percent or 
noncompensable evaluation for hearing loss under DC 6100 
(1997 and 1999).  This portion of the analysis is the same 
under both the current and the former criteria for rating 
hearing loss. 

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the former criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the October 1999 examination are not:  (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, 38 C.F.R. § 4.86 (and hence, Table VIa) is not for 
application in this case, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the revised 
criteria as well as the former. 

The Board notes that the evidence includes a private hearing 
test dated in September 1999 that shows positive 
tympanometric peak pressure in the left ear and noisy 
tempanogram in the right ear.  The test does not appear to 
specifically address decibel loss.  

The Board has considered all of the above evidence and finds 
that, as shown above, the rating schedule does not allow for 
the assignment of a disability rating above 0 percent for the 
veteran's service-connected bilateral hearing loss at any 
time.  From the date the veteran submitted his claim until 
the date of the change in regulations, the veteran's hearing 
loss was rated as noncompensable under the provisions in 
effect over that time period.  Since the June 1999 amendment 
in the provisions for rating the veteran's left ear hearing 
loss, the Board has arrived at the same noncompensable rating 
when considering the service-connected disability under both 
the former and the current criteria.  Since both the former 
and the current criteria provide for a noncompensable rating 
from the period since June 1999, a higher rating may not be 
granted for that period either.   

The Board acknowledges the veteran's argument that his 
hearing is worse than that contemplated by the assignment 
noncompensable disability rating; however, the Board would 
emphasize that disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 


ORDER

An increased rating for hearing loss is denied.  

A 20 percent evaluation for degenerative disc disease of the 
lumbar spine is granted, subject to the criteria applicable 
to the payment of monetary benefits.  



REMAND

As to the claim for an increased rating for COPD, the Board 
notes that during the course of the appeal, the criteria for 
evaluating respiratory disabilities, including COPD, were 
revised, effective October 7, 1996.  61 Fed. Reg. 46720 
(1996).  The RO has considered the claim under the former 
criteria and the revised criteria.  

Pursuant to the revised criteria of DC 6604, the disability 
rating assigned is a function of spirometric values for 
certain values generated by pulmonary function testing.  
Where an FEV-1 is 71 to 80 percent of what is predicted, the 
FEV-1 to FVC ratio is 71 to 80 percent or the DLCO is 66 to 
80 percent of the predicted value, a 10 percent rating is 
appropriate.  Where the FEV-1 or the FEV-1 to FVC ratio is 56 
to 70 percent of the predicted value, or the DLCO is 56 to 65 
percent, a 30 percent rating is to be assigned.  Where the 
FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 55 percent 
of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  
Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent.

In November 1996 and October 1999, the veteran was afforded 
VA compensation and pension examinations for the lungs.  
Those examinations provide pulmonary function test results of 
the lungs that only include FEV-1 and FEV-1/FVC findings.  
Neither examination report shows any studies reflecting DLCO 
results, and the examiners have not provided an explanation 
as to why such findings were not obtained.  As such, the 
Board finds that the examinations are inadequate for rating 
purposes.  

With respect to the veteran's service-connected right hip 
disability, the veteran reported in October 1999 that he 
experiences weakness of the right hip.  The veteran's hip 
disabilities are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 which contemplates weakness resulting 
from prosthetic replacement.  However, the report of the 
October 1999 VA examination does not provide comment or data 
with respect to weakness of the right or left hip 
disabilities.  

In light of the current state of the record, the Board 
concludes that another examination to determine the current 
severity of the service-connected hip disabilities would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  


1. The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
righ hip disability and COPD since 
October 1999.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.

2.  The RO should arrange for the veteran 
to undergo the following VA examinations.  
The entire claims folder, to include a 
complete copy of this REMAND must be 
available to and be reviewed by the 
examiner.  All clinical findings should 
be reported in detail.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

a.  A pulmonary examination to 
determine the current severity 
of the veteran's service-
connected COPD.  The claims 
folder and copy of this Remand 
must be available to the 
examiner for review prior to 
the examination.  All indicated 
studies, including x-rays and 
pulmonary function tests, 
should be performed.  The 
examiner should provide the 
percentage of FEV-1 predicted 
values, the percentage of FEV-
1/FVC predicted values, and the 
DLCO (SB) values.  If the DLCO 
(SB) values cannot be obtained, 
the examiner should provide an 
explanation. 

b.  An orthopedic examination 
to determine the current 
severity of his service-
connected postoperative left 
total hip replacement and right 
total hip replacement.  The 
examiner should comment on 
residual weakness, pain or 
limitation of motion resulting 
from the implantation of the 
prosthesis of the hips.  Tests 
of joint movement against 
varying resistance should be 
performed by the examiner.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the examiner 
should so state.  The rationale 
for all opinions expressed 
should be explained.   

3.  The RO should review the examination 
reports and determine they are adequate 
for rating purposes and in compliance 
with this Remand, If not, they should be 
returned for corrective action.  

4. After completion of the above 
requested development, the RO should 
again review the veteran's claims for 
increased evaluations for postoperative 
left total hip replacement, right total 
hip replacement, and COPD.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, to include the new 
legislation noted above, and be afforded 
a reasonable opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



